Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 7, 2011                                                                                      Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  141819 & (58)(62)                                                                                     Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
  ACE AMERICAN INSURANCE COMPANY,                                                                           Brian K. Zahra,
           Plaintiff-Appellant,                                                                                        Justices


  v                                                                  SC: 141819
                                                                     COA: 292539
                                                                     Oakland CC: 2008-091278-CZ
  MICHIGAN CATASTROPHIC CLAIMS
  ASSOCIATION,
           Defendant-Appellee.

  _________________________________________/

         On order of the Court, the motions for miscellaneous relief are GRANTED. The
  application for leave to appeal the June 15, 2010 judgment of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the question presented
  should be reviewed by this Court.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 7, 2011                    _________________________________________
         p0131                                                                  Clerk